         Case 1:19-cv-07649-VEC Document 36 Filed 07/28/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
VALENTIN REID,

                               Plaintiff,

       against
                                                           CIVIL ACTION NO.: 19 Civ. 7649 (VEC) (SLC)


KATAOKA U.S. LTD.,
                                                                              ORDER
                               Defendant.



SARAH L. CAVE, United States Magistrate Judge.

       Defendant’s Letter-Motion to adjourn or cancel the settlement conference (ECF No. 34)

is GRANTED IN PART AND DENIED IN PART.                The settlement conference scheduled for

Wednesday, August 5, 2020, at 2:00 pm is adjourned sine die.

       By Friday, July 31, 2020, the parties are directed to file a joint letter stating that they are

all available for a settlement conference on one of the following days

           1. Monday, August 10, 2020, from 8:30 am EDT through 11:30 am EDT (which is

                 Tuesday, August 11, 2020, from 9:30 pm through 12:30 am in Japan); or

           2. Tuesday, August 11, 2020, from 5:00 pm EDT through 8:00 pm EDT (which is

                 Wednesday, August 12, 2020, from 6:00 am through 9:00 am in Japan).


       The settlement conference will now be held by telephone. The parties are directed to call

the Court’s conference line at the scheduled time: 866-390-1828, access code 3809799. All

parties who intend to speak during the call must use a landline or phone with equivalent quality.

On receipt of this order, each party is directed to ensure that all other parties on the case are

aware of the conference date and time.
           Case 1:19-cv-07649-VEC Document 36 Filed 07/28/20 Page 2 of 2

         If any counsel would prefer to host the settlement conference through a secure video-

teleconference service such as Zoom, rather than use the Court’s conference line, after

conferring and attaining the consent of opposing counsel, such counsel may offer to do so in the

parties’ joint letter and email, on July 31, 2020, all instructions pertinent to participating in the

video-teleconference to Chambers at cave_nysdchambers@nysd.uscourts.gov, copying

opposing counsel.

         The Clerk of Court is respectfully directed to close ECF Nos. 34 and 35.


Dated:          New York, New York
                July 28, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
